Title: Instructions to Virginia Delegates in re Artillery, [25 and 26 December] 1782
From: House of Delegates
To: Virginia Delegates


Editorial Note
In response to a dispatch of 10 March 1782, in which Washington requested that Virginia lend or give artillery to the continental army, Governor Harrison in Council readily assented, provided that Washington “send for” the heavy brass siege cannon and replace them with “an equal number of pounds of field artillery” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIV, 52–53; Journals of the Council of StateH. R. McIlwaine et al., eds., Journals of the Council of the State of Virginia (3 vols. to
        date; Richmond, 1931——)., III, 62; McIlwaine, Official LettersH. R. McIlwaine, ed., Official Letters of
          the Governors of the State of Virginia (3 vols.; Richmond, 1926–29)., III, 178). The commander-in-chief agreed and directed General Henry Knox, continental chief of artillery, to expedite the transfer, but by 9 July, after having conferred with General Benjamin Lincoln, secretary at war, Knox had seemingly concluded that the army would be the loser if the proposed exchange should be made (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIV, 112, n.; LC: Washington Papers).

Harrison, meanwhile, was finding that his original estimates of the number of siege cannon in Virginia had been exaggerated and that many of the pieces were at the bottom of the York, the Pamunkey, and other rivers. In compliance with directives from the executive and the House of Delegates, dated 25 February and 22 May, respectively, Colonel William Davies, commissioner of war, had been endeavoring to recover, assemble, repair, and render an accounting of Virginia ordnance and other military stores (Journals of the Council of StateH. R. McIlwaine et al., eds., Journals of the Council of the State of Virginia (3 vols. to
        date; Richmond, 1931——)., III, 50, 96; Minute Book, House of Delegates, May 1782Minute Book, House of Delegates, May 1782, MS in Virginia State
        Library., p. 50; Calendar of Virginia State PapersWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11
        vols.; Richmond, 1875–93)., III, 132, 151, 168–69). Although Davies on 7 June submitted a progress report, which Harrison laid before the House of Delegates, the work of locating and raising the submerged cannon continued throughout the summer and autumn of 1782 (ibid., III, 195, 289, 290, 304, 311, 341, 378; Journals of the Council of StateH. R. McIlwaine et al., eds., Journals of the Council of the State of Virginia (3 vols. to
        date; Richmond, 1931——)., III, 103, 122, 124, 218).
Finally on 25 November the House of Delegates revived the original issue by naming a committee, with Arthur Lee as chairman, “to prepare powers and instructions for the delegates of this State in Congress, to negotiate and exchange with the United States, the heavy brass cannon of this State, for brass field pieces and howitzers.” The report of the committee, submitted by Lee on 25 December, was adopted by the House on the same day and by the Senate on the next (Journal of the House of DelegatesJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in 1827 or 1828, and often called the “Thomas W. White reprint.”, October 1782, pp. 36, 81, 82).
 
[25 and 26 December 1782]
Whereas, brass field pieces and howitzers, are immediately necessary for the militia of this State, and it is understood, that it will be advantageous to the United States, to exchange such field pieces and howitzers for heavy artillery, the delegates of this Commonwealth in Congress, are hereby empowered and instructed, to negotiate an exchange with the Congress of the United States, of heavy cannon for such field pieces and howitzers, with their carriages and accoutrements complete; and when they have obtained them, to concert with the Executive of this State the most immediate and effectual means of forwarding them to Virginia; and the Executive are desired to transmit to our delegates a list of such brass twenty-four and twelve pound cannon as belong to this State, for the purpose of such exchange; and also of such heavy iron ordnance as can be spared from the necessary defence of the State, by land and by water.
